 Case 2:20-cv-01568-JAK-SK Document 1 Filed 02/18/20 Page 1 of 16 Page ID #:1




 1   Aaron D. Aftergood (239853)
       aaron@aftergoodesq.com
 2   THE AFTERGOOD LAW FIRM
     1880 Century Park East, Suite 200
 3   Los Angeles, CA 90067
     Telephone: (310) 550-5221
 4   Facsimile: (310) 496-2840
 5   Patrick H. Peluso*
       ppeluso@woodrowpeluso.com
 6   WOODROW & PELUSO, LLC
     3900 East Mexico Avenue, Suite 300
 7   Denver, Colorado 80210
     Telephone: (720) 213-0676
 8   Facsimile: (303) 927-0809
 9   *Pro Hac Vice to be filed
10   Attorneys for Plaintiff TERRY FABRICANT
     and the Class
11

12                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
13

14   TERRY FABRICANT, individually and
     on behalf of all others similarly situated,
15
                         Plaintiff,                   Case No.
16
     v.
17
     LOANPAL, LLC, a California limited
18   liability company,
                                                      JURY TRIAL DEMANDED
19                       Defendant.
20

21

22
                              CLASS ACTION COMPLAINT
23
           1.    Plaintiff Terry Fabricant (“Fabricant” or “Plaintiff”) brings this Class
24
     Action Complaint against Defendant Loanpal, LLC (“Loanpal” or “Defendant”) to:
25
     (1) stop Defendant’s practice of placing calls using an “automatic telephone dialing
26
     system” (“ATDS”) to the telephones of consumers nationwide without their prior
27

28
                                              1
 Case 2:20-cv-01568-JAK-SK Document 1 Filed 02/18/20 Page 2 of 16 Page ID #:2




 1   express consent; (2) stop Defendant from calling consumers who are registered on
 2   the National Do Not Call Registry; and (3) obtain redress for all persons injured by
 3   Defendant’s conduct. Plaintiff also seeks an award of statutory damages to the
 4   members of the Classes plus court costs and reasonable attorneys’ fees.
 5         2.     Plaintiff, for his complaint, alleges as follows upon personal
 6   knowledge as to himself and his own acts and experiences, and, as to all other
 7   matters, upon information and belief, including investigation conducted by his
 8   attorneys.
 9         3.     The Telephone Consumer Protection Act 47 U.S.C. § 227 et seq.
10   (“TCPA”) and its implementing regulations, 47 C.F.R. §64.1200, et seq. prohibit
11   companies, such as Defendant, from placing calls using an ATDS (“autodialed
12   calls”) to telephones without first obtaining consent. Loanpal has violated, and
13   continues to violate, the TCPA and its regulations by placing autodialed and/or
14   prerecorded calls to telephone subscribers who have not expressly consented to
15   receiving such calls, including calls to consumers whose phone numbers have been
16   registered on the National Do Not Call Registry for at least thirty (30) days.
17         4.     In an effort to obtain leads for its services, Loanpal made (or directed
18   to be made on its behalf) autodialed and/or prerecorded calls to the telephones of
19   Plaintiff and other members of the putative classes without first obtaining express
20   consent to do so—all in violation of the TCPA.
21         5.     The TCPA was enacted to protect consumers from unauthorized calls
22   like those alleged in this Complaint—autodialed and/or prerecorded calls placed to
23   cellphone numbers without each consumer’s prior express written consent.
24         6.     By making the telephone calls at issue in this Complaint, Defendant
25   caused Plaintiff and the members of the Classes actual harm and cognizable legal
26   injury. This includes the aggravation and nuisance and invasions of privacy that
27

28
                                               2
 Case 2:20-cv-01568-JAK-SK Document 1 Filed 02/18/20 Page 3 of 16 Page ID #:3




 1   result from the receipt of such calls, in addition to a loss of value realized for the
 2   monies consumers paid to their wireless carriers for the receipt of such calls.
 3   Furthermore, the calls interfered with and interrupted Plaintiff’s and the other Class
 4   members’ use and enjoyment of their cellphones, including the related data,
 5   software, and hardware components. Defendant also caused substantial injury to
 6   their phones by causing wear and tear on their property, consuming battery life, and
 7   appropriating cellular minutes and data.
 8                                           PARTIES
 9         7.     Plaintiff Fabricant is a natural person over the age of eighteen (18) and
10   a citizen of the State of California.
11         8.     Defendant Loanpal, LLC is a limited liability company organized in
12   and existing under the laws of the State of California, with its principal place of
13   business located at 8781 Sierra College Boulevard, Roseville, California 95661.
14                                JURISDICTION & VENUE
15         9.     This Court has subject matter jurisdiction over this action pursuant to
16   28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection
17   Act, 47 U.S.C. §227, et seq., a federal statute. This Court also has jurisdiction under
18   the Class Action Fairness Act, 28 U.S.C. § 1332 (“CAFA”), because the alleged
19   Class consists of over 100 persons, there is minimal diversity, and the claims of the
20   class members when aggregated together exceeds $5 million. Further, none of the
21   exceptions to CAFA applies.
22         10.    This Court has personal jurisdiction over Loanpal because it is
23   headquartered in this District, solicits significant business in this District, has
24   entered into business contracts in this District, and a significant portion of the
25   unlawful conduct alleged in this Complaint occurred in, was directed to, and/or
26   emanated from this District.
27

28
                                                 3
 Case 2:20-cv-01568-JAK-SK Document 1 Filed 02/18/20 Page 4 of 16 Page ID #:4




 1            11.   Venue is proper pursuant to 28 U.S.C. § 1391(b) because Defendant
 2   maintains an ongoing and continuous presence in the District, solicits a significant
 3   amount of consumer business within this District, and because a portion of the
 4   wrongful conduct giving rise to this case occurred in, was directed to, and/or
 5   emanated from this District.
 6                         COMMON ALLEGATIONS OF FACT
 7            12.   Defendant Loanpal, LLC is a lending company that offers loans for
 8   home purchase, mortgage refinancing, home improvement, and solar installation.
 9   Loanpal is licensed or registered in 30 different states, including California.
10            13.   Unfortunately for consumers, Loanpal casts its marketing net too
11   wide. That is, in an attempt to promote its business and to generate leads for its loan
12   products Defendant conducted (and continues to conduct) a wide scale
13   telemarketing campaign that repeatedly makes unsolicited autodialed and/or pre-
14   recorded calls to consumers' telephones including cellular telephones, as well as
15   making such calls to consumers who are registered on the National Do Not Call list,
16   all without any prior express consent to make these calls.
17            14.   While autodialed and prerecorded calls may be made where a caller
18   obtains prior express consent, Defendant places these calls to telephones using an
19   ATDS without consumers’ prior written express consent in violation of the TCPA.
20            15.   At no time did Defendant obtain prior express consent from the
21   Plaintiff or the members of the Classes orally or in writing to receive autodialed
22   calls.
23            16.   In making the phone calls at issue in this Complaint, Defendant and/or
24   its agent utilized an ATDS. Specifically, the hardware and software used by
25   Defendant and/or its agents has the capacity to store, produce, and dial random or
26   sequential numbers, and/or receive and store lists of telephone numbers, and to dial
27

28
                                                4
 Case 2:20-cv-01568-JAK-SK Document 1 Filed 02/18/20 Page 5 of 16 Page ID #:5




 1   such numbers, en masse, in an automated fashion without human intervention.
 2   Defendant’s automated dialing equipment includes features substantially similar to
 3   a predictive dialer, inasmuch as it is capable of making numerous calls
 4   simultaneously, without human intervention.
 5         17.    Defendant knowingly made, and continues to make, autodialed
 6   telemarketing calls without the prior express consent of the recipients, and to
 7   recipients who are registered on the National Do Not Call list. As such, Defendant
 8   not only invaded the personal privacy of Plaintiff and members of the putative
 9   Class, but also intentionally and repeatedly violated the TCPA.
10                          FACTS SPECIFIC TO PLAINTIFF
11         18.    Plaintiff Fabricant is the subscriber to and customary user of the
12   personal cellular telephone number ending in 1083.
13         19.    Plaintiff Fabricant registered his phone number on the National Do Not
14   Call Registry on or about June 4, 2008.
15         20.    On or about April 9, 2018, Plaintiff received multiple phone calls from
16   (818) 200-0320. When he answered one of the calls, he was met with dead air. He
17   said “hello” several times before hearing a “click” and connecting to a live
18   representative, indicating that the phone call had been autodialed.
19         21.    In an effort to identify who was calling him, Fabricant asked the
20   representative to send him an email and told the caller not to call him again.
21         22.    Two weeks later, on or around April 23, 2018, at approximately
22   4:08PM, Fabricant received another call from (818) 200-0320. Once again, when he
23   answered the call, he was met with dead air. He said “hello” several times before
24   hearing a “click” and connecting to a live representative, indicating that the phone
25   call had been autodialed.
26
27

28
                                               5
 Case 2:20-cv-01568-JAK-SK Document 1 Filed 02/18/20 Page 6 of 16 Page ID #:6




 1         23.    The representative on the phone identified himself as “Zachary Smith”
 2   with Loanpal. Plaintiff asked the representative to send him an email.
 3         24.    Plaintiff thereafter received an email from zsmith@loanpal.com,
 4   addressed to someone named “Luke” and referring to a refinance and
 5   information that had been filled out online. Plaintiff asked for any records of
 6   what may have been filled out or linked to him, and Zachary Smith replied
 7   that he couldn’t see “specifics,” but that Plaintiff’s information would have
 8   been received as a result of “some searching online in regards to
 9   refinancing.”
10         25.    Plaintiff Fabricant never consented either orally or in writing to receive
11   prerecorded and/or autodialed calls from Loanpal or any of its affiliates or agents.
12         26.    Plaintiff does not have a relationship with Defendant, has never
13   provided his telephone number directly to Defendant, and has never requested that
14   Defendant place prerecorded and/or autodialed calls to him or offer him its services.
15         27.    Simply put, Plaintiff has never provided any form of prior express
16   written or oral consent to Defendant to place autodialed calls to him and has no
17   business relationship with Defendant.
18         28.    Defendant was, and is, aware that the above described autodialed calls
19   were made to consumers like Plaintiff who have not consented to receive them.
20         29.    By making unauthorized autodialed calls as alleged herein, Loanpal
21   has caused consumers actual harm. This includes the aggravation, nuisance and
22   invasions of privacy that result from the receipt of such calls, in addition to the wear
23   and tear on their telephones, consumption of battery life, lost cellular minutes, loss
24   of value realized for the monies consumers paid to their wireless carriers for the
25   receipt of such calls, in the form of the diminished use, enjoyment, value, and utility
26   of their telephone plans. Furthermore, Defendant made the calls knowing that they
27

28
                                                6
 Case 2:20-cv-01568-JAK-SK Document 1 Filed 02/18/20 Page 7 of 16 Page ID #:7




 1   interfered with and interrupted Plaintiff and the other Class members’ use and
 2   enjoyment of, and the ability to access, their cellphones, including all related data,
 3   software, and hardware components.
 4           30.      To redress these injuries, Plaintiff, on behalf of himself and Classes of
 5   similarly situated individuals, brings this suit under the TCPA, which prohibits
 6   unsolicited prerecorded and/or autodialed calls to telephones, and unsolicited phone
 7   calls to consumers who registered their phone numbers on the National Do Not Call
 8   list.
 9           31.      On behalf of the Classes, Plaintiff seeks an injunction requiring
10   Defendant to cease all unauthorized prerecorded and/or autodialed calling activities
11   and an award of statutory damages to the class members, together with costs, pre-
12   and post-judgment interest, and reasonable attorneys’ fees.
13                               CLASS ACTION ALLEGATIONS
14           32.      Plaintiff brings this action pursuant to Federal Rule of Civil Procedure
15   23(b)(2) and Rule 23(b)(3) on behalf of himself and the Classes defined as follows:
16
                   Autodialed No Consent Class: All persons in the United States
17
                   who from four years prior to the filing of the initial complaint in
18
                   this action to the present: (1) Defendant, or a third person acting
19
                   on behalf of Defendant, called; (2) on the person’s cellular
20
                   telephone; (3) using the same equipment that was used to call the
21
                   Plaintiff; (4) for the purpose of marketing or selling Loanpal’s
22
                   products and services; and (5) for whom Defendant claims it
23
                   obtained prior express consent in the same manner as Defendant
24
                   claims it supposedly obtained prior express consent to call the
25
                   Plaintiff.
26
27

28
                                                    7
 Case 2:20-cv-01568-JAK-SK Document 1 Filed 02/18/20 Page 8 of 16 Page ID #:8




 1               Do Not Call Registry Class: All persons in the United States
 2               who from four years prior to the filing of the initial complaint in
 3               this action to the present: (1) Defendant, or a third person acting
 4               on behalf of Defendant, called more than one time on his/her
 5               cellular telephone; (2) within any 12-month period; (3) where the
 6               cellular telephone number had been listed on the National Do Not
 7               Call Registry for at least thirty days; (4) for the purpose of
 8               marketing or selling Loanpal’s products and services; and (5) for
 9               whom Defendant claims it obtained prior express consent in the
10               same manner as Defendant claims it supposedly obtained prior
11               express consent to call the Plaintiff.
12
           33.      The following people are excluded from the Classes: (1) any Judge or
13
     Magistrate presiding over this action and members of their families; (2) Defendant,
14
     Defendant’s subsidiaries, parents, successors, predecessors, and any entity in which
15
     the Defendant or its parents have a controlling interest, and its current or former
16
     employees, officers and directors; (3) persons who properly execute and file a
17
     timely request for exclusion from the Classes; (4) persons whose claims in this
18
     matter have been finally adjudicated on the merits or otherwise released; (5)
19
     Plaintiff’s counsel and Defendant’s counsel; and (6) the legal representatives,
20
     successors, and assignees of any such excluded persons.
21
           34.      Plaintiff anticipates the need to amend the class definitions following
22
     appropriate discovery relating to the equipment used to call Plaintiff, the purpose of
23
     the calls, and any supposed consent Defendant claims was obtained from Plaintiff.
24
           35.      Numerosity: The exact number of members within the Classes is
25
     unknown and not available to Plaintiff at this time, but it is clear that individual
26
     joinder is impracticable. On information and belief, Defendant has placed pre-
27

28
                                                   8
 Case 2:20-cv-01568-JAK-SK Document 1 Filed 02/18/20 Page 9 of 16 Page ID #:9




 1   recorded calls to thousands of consumers who fall into the defined Classes.
 2   However, the exact number of members of the Classes can be identified through
 3   reference to objective criteria, including Defendant’s records and dialer reports.
 4          36.   Typicality: Plaintiff’s claims are typical of the claims of other
 5   members of the Classes in that Plaintiff and the members of the Classes sustained
 6   damages arising out of Defendant’s uniform wrongful conduct. Plaintiff is a
 7   member of both Classes.
 8          37.   Adequate Representation: Plaintiff will fairly and adequately
 9   represent and protect the interests of the Classes and has retained counsel competent
10   and experienced in complex class actions. Plaintiff has no interests antagonistic to
11   or in conflict with those of the Classes, and Defendant has no defenses unique to
12   Plaintiff.
13          38.   Commonality and Predominance: There are many questions of law
14   and fact common to the claims of Plaintiff and the Classes, and those questions
15   predominate over any questions that may affect individual members of the Classes.
16   Common questions for the Classes include, but are not necessarily limited to the
17   following:
18                (a)   Whether Defendant’s conduct violated the TCPA;
19                (b)   Whether Defendant systematically made telephone calls to
20                individuals who did not previously provide Defendant and/or its agents
21                with their prior express written consent to receive such phone calls;
22                (c)   Whether Defendant made the calls with the use of an ATDS;
23                (d)   Whether Defendant repeatedly called persons whose phone
24                numbers were listed on the Do Not Call List; and
25                (e)   Whether members of the Classes are entitled to treble damages
26                based on the willfulness of Defendant’s conduct.
27

28
                                               9
Case 2:20-cv-01568-JAK-SK Document 1 Filed 02/18/20 Page 10 of 16 Page ID #:10




 1         39.    Superiority: This case is also appropriate for class certification
 2   because class proceedings are superior to all other available methods for the fair and
 3   efficient adjudication of this controversy. Joinder of all parties is impracticable, and
 4   the damages suffered by the individual members of the Classes will likely be
 5   relatively small, especially given the burden and expense of individual prosecution
 6   of the complex litigation necessitated by Defendant’s actions. It would be virtually
 7   impossible for the individual Class members to obtain effective relief from
 8   Defendant’s misconduct.
 9         40.    Even if members of the Classes could sustain such individual
10   litigation, it would still not be preferable to a class action, because individual
11   litigation would increase the delay and expense to all parties due to the complex
12   legal and factual controversies presented in this Complaint.
13         41.    By contrast, a class action presents far fewer management difficulties
14   and provides the benefits of single adjudication, economy of scale, and
15   comprehensive supervision by a single Court. Economies of time, effort and
16   expense will be fostered and uniformity of decisions ensured.
17                            FIRST CAUSE OF ACTION
18
      Violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq.
              (On behalf of Plaintiff and the Autodialed No Consent Class)
19
           42.    Plaintiff incorporates by reference the foregoing allegations as if fully
20
     set forth herein.
21
           43.    Defendant Loanpal, by and through its agents, made unsolicited and
22
     unwanted telemarketing calls to cellular telephone numbers belonging to Plaintiff
23
     and the other members of the Autodialed No Consent Class—without their prior
24
     express written consent—in an effort to generate leads for Defendants’ products and
25
     services.
26
27

28
                                                10
Case 2:20-cv-01568-JAK-SK Document 1 Filed 02/18/20 Page 11 of 16 Page ID #:11




 1         44.    Defendant failed to obtain any prior express consent from Plaintiff that
 2   included, as required by 47 C.F.R. § 64.1200(f)(8)(i), a “clear and conspicuous”
 3   disclosure informing the person signing that:
 4         (A) By executing the agreement, such person authorizes the seller to
 5
           deliver or cause to be delivered to the signatory telemarketing calls using
           an automatic telephone dialing system or an artificial or prerecorded
 6         voice; and
 7
           (B) The person is not required to sign the agreement (directly or
 8         indirectly), or agree to enter into such an agreement as a condition of
 9         purchasing any property, goods, or services.

10         45.    Defendant had no prior express consent to call at all. Any consent was
11   expressly revoked when Plaintiff instructed Defendant not to call him anymore.
12         46.    Defendant made the telephone calls using equipment that had the
13   capacity to store or produce telephone numbers to be called using a random or
14   sequential number generator, and/or receive and store lists of phone numbers, and
15   to dial such numbers, en masse.
16         47.    Defendant utilized equipment that made the telephone calls to Plaintiff
17   and other members of the Class simultaneously and without human intervention.
18         48.    By making unsolicited telephone calls to Plaintiff and members of the
19   Class’s cellular telephones without prior express consent, and by utilizing an
20   ATDS, Defendant violated 47 U.S.C. § 227(b)(1)(A)(iii).
21         49.    As a result of Defendant’s unlawful conduct, Plaintiff and the members
22   of the Class suffered actual damages in the form of monies paid to receive the
23   unsolicited telephone calls on their cellular telephones and, under Section
24   227(b)(3)(B), are each entitled to, inter alia, a minimum of $500 in damages for
25   each such violation of the TCPA.
26         50.    Should the Court determine that Defendant’s conduct was willful and
27   knowing, the Court may, pursuant to Section 227(b)(3), treble the amount of
28
                                               11
Case 2:20-cv-01568-JAK-SK Document 1 Filed 02/18/20 Page 12 of 16 Page ID #:12




 1   statutory damages recoverable by Plaintiff and the other members of the Pre-
 2   Recorded Message Class.
 3
                               SECOND CAUSE OF ACTION
 4                     Violation of the TCPA, 47 U.S.C. § 227, et seq.
 5                (On behalf of Plaintiff and the Do Not Call Registry Class)

 6         51.      Plaintiff incorporates by reference the foregoing allegations as if fully

 7   set forth herein.

 8         52.      47 U.S.C. § 227(c) provides that any “person who has received more

 9   than one telephone call within any 12-month period by or on behalf of the same

10   entity in violation of the regulations prescribed under this subsection may” bring a

11   private action based on a violation of said regulations, which were promulgated to

12   protect telephone subscribers’ privacy and their right to avoid receiving telephone

13   solicitation to which they object.

14         53.      The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c),

15   provides that “[n]o person or entity shall initiate any telephone solicitation” to “[a]

16   residential telephone subscriber who has registered his or her telephone number on

17   the national do-not-call registry of persons who do not wish to receive telephone

18   solicitations that is maintained by the federal government.”

19         54.      47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are

20   applicable to any person or entity making telephone solicitations or telemarketing

21   calls to wireless telephone numbers to the extent described in the Commission’s

22   Report and Order, CG Docket No. 02-278, FCC 03-153, ‘Rules and Regulations

23   Implementing the Telephone Consumer Protection Act of 1991,’” which the Report

24   and Order, in turn, provides as follows:

25               The Commission’s rules provide that companies making
                 telephone solicitations to residential telephone subscribers must
26               comply with time of day restrictions and must institute
                 procedures for maintaining do-not-call lists. For the reasons
27               described above, we conclude that these rules apply to calls made
28
                                                 12
Case 2:20-cv-01568-JAK-SK Document 1 Filed 02/18/20 Page 13 of 16 Page ID #:13



                    to wireless telephone numbers. We believe that wireless
 1                  subscribers 1should be afforded the same protections as wireline
                    subscribers.
 2
              55.      47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity
 3
     shall initiate any call for telemarketing purposes to a residential telephone
 4
     subscriber unless such person or entity has instituted procedures for maintaining a
 5
     list of persons who request not to receive telemarketing calls made by or on behalf
 6
     of that person or entity. The procedures instituted must meet the following
 7
     minimum standards:
 8
                    (1) Written policy. Persons or entities making calls for
 9                  telemarketing purposes must have a written policy, available
                    upon demand, for maintaining a do-not-call list.
10
                    (2) Training of personnel engaged in telemarketing. Personnel
11                  engaged in any aspect of telemarketing must be informed and
                    trained in the existence and use of the do-not-call list.
12
                    (3) Recording, disclosure of do-not-call requests. If a person or
13                  entity making a call for telemarketing purposes (or on whose
                    behalf such a call is made) receives a request from a residential
14                  telephone subscriber not to receive calls from that person or
                    entity, the person or entity must record the request and place the
15                  subscriber’s name, if provided, and telephone number on the do-
                    not-call list at the time the request is made. Persons or entities
16                  making calls for telemarketing purposes (or on whose behalf
                    such calls are made) must honor a residential subscriber’s do-
17                  not-call request within a reasonable time from the date such
                    request is made. This period may not exceed thirty days from the
18                  date of such request . . . .
19                  (4) Identification of sellers and telemarketers. A person or entity
                    making a call for telemarketing purposes must provide the called
20                  party with the name of the individual caller, the name of the
                    person or entity on whose behalf the call is being made, and a
21                  telephone number or address at which the person or entity may
                    be contacted. The telephone number provided may not be a 900
22                  number or any other number for which charges exceed local or
                    long distance transmission charges.
23
                    (5) Affiliated persons or entities. In the absence of a specific
24                  request by the subscriber to the contrary, a residential
                    subscriber’s do-not-call request shall apply to the particular
25                  business entity making the call (or on whose behalf a call is
                    made), and will not apply to affiliated entities unless the
26
27   1
         68 Fed. Reg. 44143, 44166 (July 25, 2003).
28
                                                      13
Case 2:20-cv-01568-JAK-SK Document 1 Filed 02/18/20 Page 14 of 16 Page ID #:14



                 consumer reasonably would expect them to be included given the
 1               identification of the caller and the product being advertised.
 2               (6) Maintenance of do-not-call lists. A person or entity making
                 calls for telemarketing purposes must maintain a record of a
 3               consumer’s not to receive further telemarketing calls. A do-not-
                 call request must be honored for 5 years from the time the request
 4               is made.
 5
           56.      Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to
 6
     be initiated, telephone solicitations to wireless telephone subscribers such as
 7
     Plaintiff and the Do Not Call Registry Class members who registered their
 8
     respective telephone numbers on the National Do Not Call Registry, a listing of
 9
     persons who do not wish to receive telephone solicitations that is maintained by the
10
     federal government. These consumers requested to not receive calls from
11
     Defendant, as set forth in 47 C.F.R. § 64.1200(d)(3).
12
           57.      Defendant also violated 47 C.F.R. § 64.1200(d) by failing to have a
13
     written policy of dealing with do not call requests, by failing to inform or train its
14
     personnel regarding any do not call list, and by failing to record and honor do not
15
     call requests.
16
           58.      Defendant made more than one unsolicited telephone call to Plaintiff
17
     and other members of the Do Not Call Registry Class within a 12-month period
18
     without their prior express consent to receive such calls. Plaintiff and other
19
     members of the Do Not Call Registry Class never provided any form of consent to
20
     receive telephone calls from Defendant, and/or Defendant does not have a current
21
     record of consent to place telemarketing calls to them.
22
           59.      Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the
23
     members of the Do Not Call Registry Class received more than one telephone call
24
     in a 12-month period made by or on behalf of Defendant in violation of 47 C.F.R. §
25
     64.1200, as described above. As a result of Defendant’s conduct as alleged herein,
26
     Plaintiff and the Do Not Call Registry Class suffered actual damages and, under 47
27

28
                                                 14
Case 2:20-cv-01568-JAK-SK Document 1 Filed 02/18/20 Page 15 of 16 Page ID #:15




 1   U.S.C. § 227(c), are each entitled, inter alia, to receive up to $500 in damages for
 2   such violations of 47 C.F.R. § 64.1200.
 3         60.    To the extent Defendant’s misconduct is determined to be willful and
 4   knowing, the Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of
 5   statutory damages recoverable by the members of the Do Not Call Registry Class.
 6                                 PRAYER FOR RELIEF
 7         WHEREFORE, Plaintiff Terry Fabricant, on behalf of himself and the
 8   classes, prays for the following relief:
 9                A.     An order certifying the Classes as defined above, appointing
10         Plaintiff Fabricant as the representative of the Class and appointing his
11         counsel as Class Counsel;
12                B.     An award of statutory damages in the amount of five hundred
13         dollars ($500.00) for each violation, whichever is greater all to be paid into a
14         common fund for the benefit of the Plaintiff and the Class Members;
15                C.     An order declaring that Defendant’s actions, as set out above,
16         violate the TCPA and appropriate injunctive relief;
17                D.     An award of pre- and post-judgment interest;
18                E.     An award of reasonable attorneys’ fees and costs to be paid out
19         of the common fund prayed for above; and
20                F.     Such other and further relief that the Court deems reasonable
21         and just.
22                                     JURY DEMAND
23         Plaintiff requests a trial by jury of all claims that can be so tried.
24

25                                              Respectfully submitted,
26
27

28
                                                  15
Case 2:20-cv-01568-JAK-SK Document 1 Filed 02/18/20 Page 16 of 16 Page ID #:16



     Dated: February 17, 2020          TERRY FABRICANT, individually and on
 1                                     behalf of all others similarly situated,
 2

 3                                     By: /s/ Aaron D. Aftergood
                                            One of Plaintiff’s Attorneys
 4
                                       Aaron D. Aftergood (239853)
 5                                       aaron@aftergoodesq.com
                                       THE AFTERGOOD LAW FIRM
 6                                     1880 Century Park East, Suite 200
                                       Los Angeles, CA 90067
 7                                     Telephone: (310) 550-5221
                                       Facsimile: (310) 496-2840
 8
                                       Patrick H. Peluso*
 9                                     ppeluso@woodrowpeluso.com
                                       Woodrow & Peluso, LLC
10                                     3900 East Mexico Ave., Suite 300
                                       Denver, Colorado 80210
11                                     Telephone: (720) 213-0676
                                       Facsimile: (303) 927-0809
12
                                       Attorneys for Plaintiff and the Class
13
                                       * Pro Hac Vice to be filed
14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                         16
